AGREEMENT OF PURCHASE AND SALE


BY AND BETWEEN


NBS SYNAPSE CORPORATION


AND


U.S. WIRELESS DATA, INC.


AS OF MARCH 26, 2004






TORYS LLP
New York Toronto

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
SECTION I   PURCHASE AND SALE OF THE ASSETS  2  
1 .01 Purchase and Sale of the Assets  2  
1 .02 Pay-off of Brascan Loan  5  
1 .03 Cure Deposit  5  
SECTION II   THE PURCHASE PRICE  6  
2 .01 Purchase Price  6  
2 .02 Additional Consideration  6  
2 .03 Allocation of Purchase Price  6  
2 .04 Prorations  6  
SECTION III   REPRESENTATIONS AND WARRANTIES OF THE COMPANY  7  
3 .01 Organization and Qualification  7  
3 .02 No Legal Bar; Conflicts  7  
3 .03 Title to Assets  8  
3 .04 Permits  8  
3 .05 Contractual and Other Obligations; Customers and Suppliers  8  
3 .06 Intellectual Property  8  
3 .07 Disclosure  9  
3 .08 "As Is” Transaction  9  
SECTION IV   REPRESENTATIONS AND WARRANTIES OF THE PURCHASER  10  
4 .01 Organization  10  
4 .02 Authority  10  
4 .03 No Legal Bar; Conflicts  10  
SECTION V   CONDUCT OF THE BUSINESS  10  
5 .01 Preservation of Organization, Employees and Business Relationships  10  
5 .02 Contracts  11  
5 .03 Access to Information  11  
5 .04 Marketing  11  
SECTION VI   ADDITIONAL COVENANTS of THE COMPANY AND THE PURCHASER  11  
6 .01 Further Assurances  11  
6 .02 Correspondence, Funds, etc.  11  
6 .03 Confidential Information  12  
6 .04 Employees  13  
6 .05 Removal of Excluded Assets  13  
6 .06 Transfer Taxes  14  

-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(CONTINUED)

Page
6 .07 Cooperation and Exchange of Information  14  
6 .08 Non-Assertion of Claims  14  
6 .09 Bankruptcy Court Approvals  15  
SECTION VII   CLOSING  17  
7 .01 Time and Place of Closing  17  
7 .02 Termination  17  
7 .03 Effect on Obligations  18  
7 .04 Return of Documentation  18  
7 .05 Delivery of the Assets  18  
7 .06 Assumption of Liabilities  18  
7 .07 Contracts and Books  18  
7 .08 Additional Steps  19  
SECTION VIII   CONDITIONS TO THE COMPANY'S OBLIGATION TO CLOSE  19  
8 .01 Instruments of Assumption of the Assumed Liabilities  19  
8 .02 No Order  19  
8 .03 Performance  19  
8 .04 Ancillary Agreements  19  
8 .05 Approval Order  19  
SECTION IX   CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE  19  
9 .01 No Litigation  20  
9 .02 Representations and Warranties  20  
9 .03 Other Certificates  20  
9 .04 Sale of All the Assets  20  
9 .05 Third Party Consents  20  
9 .06 Ancillary Agreements  20  
9 .07 Instruments of Conveyance of the Assets; Power of Attorney, etc.  20  
9 .08 No Order  21  
9 .09 Approval Order  21  
9 .10 Force Majeure  21  
SECTION X   INDEMNIFICATION  21  
10 .01 Indemnification by the Company  21  
10 .02 Indemnification by the Purchaser  21  
10 .03 Procedure for Indemnification  22  
10 .04 Subrogation  23  
10 .05 Validity  23  
10 .06 Limits on Indemnifications  23  
10 .07 Assignment  24  
10 .08 Liability; Infringement  24  


-ii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(CONTINUED)

Page
SECTION XI   NON-COMPETITION AGREEMENT OF THE COMPANY  24  
11 .01 Non-Competition  24  
SECTION XII   NON-COMPETITION AGREEMENT OF THE purchaser  26  
12 .01 Non-Competition  26  
SECTION XIII . BROKERS AND FINDERS  27  
13 .01 The Company’s Obligations  27  
13 .02 The Purchaser’s Obligations  27  
SECTION XIV   MISCELLANEOUS  27  
14 .01 Notices  27  
14 .02 Public Announcements  28  
14 .03 Entire Agreement and Amendment  29  
14 .04 Expenses  29  
14 .05 Bankruptcy Court Jurisdiction  29  
14 .06 Invalidity  29  
14 .07 Successors and Assigns  29  
14 .08 Governing Law  29  
14 .09 Counterparts  30  
14 .10 Assignment  30  
14 .11 Knowledge  30  
14 .12 Independence of Covenants and Representations and Warranties; Schedules,
etc.  30  
14 .13 Interpretation  30  
14 .14 Risk of Loss  30  
14 .15 Headings  31  
SECTION XV   DEFINITIONS  31  
15 .01 Certain Definitions  31  


-iii-

--------------------------------------------------------------------------------


SCHEDULES

1 .01(a)(i) PROPERTY   1 .01(a)(ii) INTELLECTUAL PROPERTY  1 .01(a)(iv)
CONTRACTS  1 .01(a)(vii) OTHER ASSETS  1 .01(b)(iii) RETAINED CONTRACTS  1
.01(b)(iv) EXCLUDED ASSETS  1 .01(b)(v) INTELLECTUAL PROPERTY USED IN VENDING
OPERATIONS  2 .03 ALLOCATION OF PURCHASE PRICE  3 .02 COMPANY CONSENT  3 .03
TITLE TO ASSETS; LIENS  3 .06 INTELLECTUAL PROPERTY CLAIMS  6 .04 EMPLOYEES  11
.01 PERMITTED SOLICITATION BY COMPANY  12 .01 PERMITTED SOLICITATION BY
PURCHASER  14 .11 KNOWLEDGE 





-iv-

--------------------------------------------------------------------------------



EXHIBITS

A   FORM OF SUB-LEASE AGREEMENT   B  FORM OF SERVICES AGREEMENT  C  FORM OF
LICENSE AGREEMENT  D  FORM OF PROCEDURE ORDER 





-v-

--------------------------------------------------------------------------------



AGREEMENT OF PURCHASE AND SALE

     THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of the
26th day of March, 2004 by and between U.S. Wireless Data, Inc., a Delaware
corporation (the “Company”) and NBS Synapse Corporation, a Delaware corporation
(the “Purchaser”). Capitalized terms used herein and not defined in the specific
Section in which they are used, shall have the meanings assigned to such terms
in Section 15.01 hereof.


W I T N E S S E T H:

     WHEREAS, following the date hereof, the Company intends to file a voluntary
petition under Chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”) before
the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) under Chapter 11 of Title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and the Company will continue to
own and operate its business and assets pursuant to Sections 1107 and 1108 of
the Bankruptcy Code;

     WHEREAS, the Company is engaged in the business of providing wireless
transaction delivery and gateway services to the payments processing industry
through a business known as “Synapse” (“Synapse”) (such activities and all
incidental or related businesses of the Company through Synapse and all
activities and businesses currently planned or under development by the Company
through Synapse being herein referred to, collectively, as the “Business”). For
purposes of this Agreement, the term “Vending Operations” shall mean all
services provided to or on behalf of customers deploying vending equipment
including, but not limited to, the design, testing and manufacturing of vending
equipment, including the equipment previously known as the “Synapse Enabler for
Vending,” the communications with and support of the transmission of financial
and other data from customers’ vending equipment including all installation,
training and settlement material from the location of the vending machine
through to the customers’ processor(s); the activation, input and reporting
services provided in conjunction with such services;

     WHEREAS, upon the terms and subject to the conditions set forth herein, the
Purchaser desires to acquire from the Company (the “Acquisition”) all of the
assets of the Business, including without limitation the assets described in
Section 1.01(a) hereof, other than those assets specifically described in
Section 1.01(b) hereof, and to assume only the liabilities of the Business
specifically described in Section 1.01(c) hereof, and the Company desires to
sell, transfer and assign the Assets and the Assumed Liabilities to the
Purchaser, all on the terms and subject to the conditions hereinafter set forth;

     WHEREAS, the parties desire to consummate the Acquisition, including (i)
the sale of the Assets to the Purchaser pursuant to Section 363 of the
Bankruptcy Code, free and clear of all Liens, and (ii) the assignment by the
Company and the assumption by the Purchaser, pursuant to Section 365 of the
Bankruptcy Code, of all Contracts to be assigned to the Purchaser under this
Agreement;

--------------------------------------------------------------------------------


     WHEREAS, at the Closing, the Purchaser, the Company (or the purchaser of
the Vending Operations) and The Palmer Lake Technology Center LLC (“Palmer
Lake”) will enter into a sub-lease agreement (the “Sub-lease Agreement”) in the
form of Exhibit A attached hereto, which agreement will become effective
automatically as at the Closing; and

     WHEREAS, at the Closing, the Purchaser and the Company (or the purchaser of
the Vending Operations) will enter into the following agreements: (i) a services
agreement (the “Services Agreement”) in the form of Exhibit B attached hereto,
and (ii) a license agreement (the “License Agreement”) in the form of Exhibit C
attached hereto;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter set forth, and intending to be legally bound, the
parties hereto hereby agree as follows:

SECTION I

PURCHASE AND SALE OF THE ASSETS

     1.01 Purchase and Sale of the Assets. (a) Subject to the terms and
conditions of this Agreement and on the basis of the representations,
warranties, covenants and agreements herein contained, at the Closing, the
Company shall sell, assign, convey and deliver to the Purchaser free and clear
of any and all Liens to the extent permitted under Section 363 of the Bankruptcy
Code, and the Purchaser shall purchase, acquire and accept from the Company, all
of the Company’s right, title and interest in and to the Business and all of the
assets, rights and properties of every kind and nature, whether real, personal
or mixed, tangible or intangible, whether identifiable or contingent, wherever
located, whether or not reflected on the books and records of the Company, other
than the Excluded Assets (collectively, the “Assets”), which Assets are as
follows:

 

     (i) all of the fixed assets and other tangible personal property,
including, without limitation, all machinery, tools, equipment, computers,
management information systems (including without limitation the Synapse billing
software and billing systems), telephone systems, furniture, fixtures, leasehold
improvements, supplies and any other assets owned by the Company, wherever
located, set forth on Schedule 1.01(a)(i) hereto (collectively, the “Property”);


 

     (ii) all intellectual property used in the Business, including all (A)
copyrights, source code and other software, and the registered copyrights listed
on Schedule 1.01(a)(ii), whether domestic or foreign, registered or common law
(including without limitation, all goodwill associated with any of the
foregoing, licenses in respect of any of the foregoing, and claims for
infringement of or interference with any of the foregoing and the right to
recover past damages); (B) all tradenames, tradename rights, trademarks,
trademark applications, trademark rights, service marks, service mark rights,
trade dress, domain names, URLs, web pages, in any case, whether domestic or
foreign, registered or common law, listed on Schedule 1.01(a)(ii) (including
without limitation, all goodwill associated with any of the foregoing, licenses
in respect of any of the foregoing, and claims for infringement of or
interference with any of the foregoing and the right to recover past damages);
(C) the pending U.S. patent application and corresponding foreign counterpart
applications, including any continuations applications, divisional applications,
issued patents, reexaminations and reissues thereof, whether domestic or
foreign, listed on Schedule 1.01(a)(ii) (including without limitation, all
goodwill associated with such application, licenses in respect of any of the
foregoing, and claims for infringement of or interference with any of the
foregoing and the right to recover past damages); (D) all confidential
information, trade secrets, designs, specifications, know-how and other
proprietary information and technology; and (E) all other Intellectual Property
set forth on Schedule 1.01(a)(ii);


-2-

--------------------------------------------------------------------------------

 

     (iii) all mailing lists, customer lists, price lists, supplier lists,
market studies, training and equipment manuals, business opportunities, projects
and products planned or under development for, or used in, the Business;


 

     (iv) all Contracts set forth on Schedule 1.01(a)(iv) hereto; provided that,
at its option, the Purchaser may unilaterally amend Schedule 1.01(a)(iv) to
remove any number of Cure Contracts as it so desires;


 

     (v) all sales, marketing, advertising, packaging and promotional materials,
files, data, software (whether written, on disk, film, tape or other media, and
including all computerized data), drawings, engineering and manufacturing data
and other technical information and data, and all other business and other
records, in each case relating to the Assets, the Assumed Liabilities or the
Business;


 

     (vi) all Permits, if any; and


 

     (vii) the other Assets set forth on Schedule 1.01(a)(vii) hereto.


          (b) Excluded Assets. The Company is not selling, assigning or
conveying to the Purchaser, the Purchaser is not purchasing, and the Assets
shall not include any of the following assets, rights or properties relating to
the Vending Operations of any kind or nature, set forth below, whether real,
personal or mixed, tangible or intangible, whether identifiable or contingent,
wherever located, whether or not reflected on the books and records of the
Company (collectively, the “Excluded Assets”), which Excluded Assets are set
forth below:

 

     (i) cash and cash equivalents, all tax and insurance refunds and all
prepaid expenses, refunds, security and like deposits (other than any Cure
Deposit), securities, instruments and other investments of the Company which
relate to any Excluded Liabilities, and all bank accounts;


 

     (ii) all trade accounts and other accounts receivable of the Company;


 

     (iii) the Retained Contracts;


-3-

--------------------------------------------------------------------------------

 

     (iv) the assets set forth on Schedule 1.01(b)(iv) hereof;


 

     (v) all intellectual property used exclusively in the Vending Operations
and not in the Business, including all (A) copyrights, source code and other
software exclusive to the Vending Operations and not in the Business, whether
domestic or foreign, registered or common law, (including without limitation,
all goodwill associated with any of the foregoing, licenses in respect of any of
the foregoing, and claims for infringement of or interference with any of the
foregoing and the right to recover past damages); (B) all tradenames, tradename
rights, trademarks, trademark applications, trademark rights, service marks,
service mark rights, tradedress, domain names, URLs, web pages, in any case,
whether domestic or foreign or registered or common law, listed on Schedule
1.01(b)(v) (including without limitation, all goodwill associated with any of
the foregoing, licenses in respect of any of the foregoing, and claims for
infringement of or interference with any of the foregoing and the right to
recover past damages); (C) the invention disclosure, the issued design patent,
pending U.S. patent applications and corresponding international and foreign
counterpart applications and issued patent listed on Schedule 1.01(b)(v),
including any applications, continuation applications, divisional applications,
issued patents, reexaminations and reissues thereof, whether domestic or foreign
(including without limitation, all goodwill associated with any of the
foregoing, licenses in respect of any of the foregoing, and claims for
infringement of or interference with any of the foregoing and the right to
recover past damages); (D) all confidential information, trade secrets, designs,
specifications, know-how and other proprietary information and technology used
exclusively in the Vending Operations and not in the Business; and (E) all
intellectual property set forth on Schedule 1.01(b)(v);


 

     (vi) all mailing lists, customer lists, price lists, supplier lists, market
studies, training and equipment manuals, business opportunities, and businesses,
projects and products planned or under development or used exclusively in the
Vending Operations and not in the Business;


 

     (vii) corporate minute books, stock transfer records and the corporate seal
of the Company; and


 

     (viii) all preference or avoidance claims and actions of the Company,
including, without limitation, any such claims and actions arising under
Sections 544, 545, 547, 548, 549, 550 and 551 of the Bankruptcy Code.


          (c) Assumed Liabilities. Subject to the terms and conditions of this
Agreement and on the basis of the representations, warranties, covenants and
agreements herein contained, at the Closing, the Company agrees to assign to the
Purchaser and the Purchaser agrees to assume from the Company and pay when due,
perform and discharge, without duplication (collectively, the “Assumed
Liabilities”):

4

--------------------------------------------------------------------------------

 

     (i) liabilities or obligations under each of the Contracts but only to the
extent that such liabilities or obligations accrue after the Closing Date as a
result of the ownership of the Assets or operation of the Business by the
Purchaser;


 

     (ii) liabilities or obligations under that certain lease between Palmer
Lake and the Company relating to Units 870 and 880, Building Two, 870 Commercial
Lane, Palmer Lake, Colorado, 80133 (the “Leased Property”), but only to the
extent that such liabilities or obligations accrue after the Closing Date as a
result of the ownership of the Assets or operation of the Business by the
Purchaser; and


 

     (iii) all Closing Liabilities under the Contracts.


          (d) Transfer Free and Clear. Upon the sale of the Assets on the
Closing Date and the entry of the Approval Order, the Purchaser, or its
assignee, shall be the owner thereof free and clear of all liens, claims,
obligations and encumbrances to the extent permitted under Section 363 of the
Bankruptcy Code, except for the Assumed Liabilities and Permitted Liens.

     Without limiting the generality of the foregoing, except as specifically
provided in Section 1.01(c) hereof, the Purchaser shall not assume nor be deemed
to assume any liabilities of the Company, including, without limitation, any
liabilities under any of the Retained Contracts, Benefit Plans and Multiemployer
Plans, Environmental Claims or any other claims of third parties (including any
Governmental Authority) (collectively, the “Excluded Liabilities”).

     1.02 Pay-off of Brascan Loan. On the Closing Date, the Company shall pay or
direct the payment of all or a portion of the Purchase Price directly to Brascan
in repayment of the aggregate amount outstanding under that certain amended and
restated term loan and security agreement (the “Brascan Loan Agreement”), dated
as of March 26, 2004, between Brascan Financial Corporation (“Brascan”) and the
Company, as subsequently amended. The Company shall, at least five (5) days
prior to the Closing Date, designate to the Purchaser in writing the aggregate
pay-off amount for Brascan as of the Closing and the accounts (at a bank or
other financial institution) to which such proceeds shall be wired, which
designation shall be accompanied by written instructions (or other pay-off
letters) from Brascan setting forth the pay-off instructions.

     1.03 Cure Deposit. The Company shall deposit, at the direction of the
Purchaser and subject to any order of the Bankruptcy Court, an aggregate amount
of up to $250,000 (the “Cure Deposit”), with such payees of the Company as
determined by Purchaser in its sole discretion. Following the Closing, the
Purchaser shall be responsible for any amounts (“Cure Amounts”) which may be
payable pursuant to Section 365(b) of the Bankruptcy Code on account of the
assumption and assignment of the Contracts, which, for greater certainty shall
include any liability to Paymentech as of the Closing Date for prepaid services
(the “Closing Liability”); provided, that in the event the Closing Liability is
greater than $0, at the Closing, the Company shall cause the Cure Deposit to be
applied to reduce the Closing Liability; provided, further, that in the event
the Closing Liability exceeds the Cure Deposit applied to reduce the aggregate
Closing Liability (such excess, the “Liability Excess”), the Company shall
reimburse the Purchaser for the Liability Excess (the “Reimbursement
Obligation”) but such reimbursement shall only be paid subsequent to the payment
of all professional attorney fees incurred through the Closing Date. Subject to
the Liens of any party providing debtor in possession financing to the Company
(solely with respect to assets of the Vending Operations other than the
Business) and the Liens of Platinum, to secure the prompt payment and
performance to the Purchaser of the Reimbursement Obligation, the Company hereby
assigns, pledges and grants to the Purchaser a continuing security interest in
and to, and Lien on, all of its assets, whether now owned or existing or
hereafter acquired or arising and wheresoever located.

5

--------------------------------------------------------------------------------

SECTION II

THE PURCHASE PRICE

     2.01 Purchase Price. The purchase price for the Assets shall consist of an
aggregate amount for the Assets equal to $2,850,000 (the “Purchase Price”). The
Purchase Price shall be paid by the Purchaser at the Closing as follows:

          (a) to Brascan in satisfaction of the aggregate amount outstanding
under the Brascan Loan Agreement;

          (b) to the Purchaser to reduce the Reimbursement Obligation; and

          (c) the remainder, if any, to the Company by wire transfer to such
account as shall be designated by the Company in writing for working capital
requirements.

     2.02 Additional Consideration. As additional consideration for the Assets
and the Business, the Purchaser will provide to the Company favorable pricing
terms with respect to on-going Vending Operations and associated support
pursuant to the terms of the Services Agreement, which favorable pricing terms
shall provide an aggregate benefit to the Company of up to $2,150,000.

     2.03 Allocation of Purchase Price. The Purchase Price (including the
Assumed Liabilities) shall be allocated among the Assets as set forth on
Schedule 2.03 hereto. The parties hereto agree that the allocation of the
Purchase Price is intended to comply with Section 1060 of the Code. The parties
shall cooperate to comply with all substantive and procedural requirements of
Section 1060 of the Code and any regulations thereunder, and the allocation
shall be adjusted and/or supplemented if, and to the extent, necessary to comply
with the requirements of Section 1060 of the Code. None of the Purchaser or the
Company will take, nor permit any affiliated person to take, for federal, state
or local income tax purposes, any position inconsistent with the allocation set
forth on Schedule 2.03 hereto, or, if applicable, such adjusted or supplemental
allocation. Each of the Company and the Purchaser agree that they shall attach
to their tax returns for the tax year in which the Closing shall occur an
information statement on Form 8594, which shall be completed in accordance with
the allocation set forth on Schedule 2.03 hereto, and shall cooperate with each
other in preparing and filing any supplements to such form as may be required
under Section 1060 of the Code.

     2.04 Prorations. Subject to Sections 1.03 and 6.02 hereof, the Purchaser
and the Company agree to make prorations (to the extent practicable as of the
Closing) in respect of accrued ordinary course operating expenses of the
Business, in each case, incurred in the ordinary course of business and all
current accrued ordinary course operating items customarily prorated in
connection with the sale of assets similar to the Assets, including without
limitation, if applicable, personal property taxes, lease payments and power and
utility charges. The net amount of such prorations shall be mutually agreed upon
and added to or deducted from the Cure Amount, as applicable. The Purchaser
shall bill each customer of the Business following the Closing for all amounts
due to the Company for which no invoice has been sent as of the Closing Date.
All amounts received in respect thereof shall be applied to reduce the Cure
Amount. To the extent such amounts are in excess of the Cure Amount, the
Purchaser shall promptly remit the amount of such excess to Company promptly
upon receipt. In the event that at any time following the Closing, the Purchaser
or the Company shall present to the other evidence of any error in the proration
calculation or any evidence of a proration or other transition item that was not
calculable or transitionable at Closing, an appropriate adjustment to the Cure
Amount shall be made from either the Company or the Purchaser to the other, as
the case may be.

-6-

--------------------------------------------------------------------------------

SECTION III

REPRESENTATIONS AND
WARRANTIES OF THE COMPANY

     The Company hereby represents and warrants to the Purchaser, as of the date
hereof and as of the Closing Date, that:

     3.01 Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company is qualified to do business and in good standing in each jurisdiction in
which it is required to be so qualified, except where the failure to so qualify
would not have a Material Adverse Effect. Subject to the applicable provisions
of Bankruptcy Laws, the Company does not have any subsidiaries or own any
capital stock or other proprietary interest, directly or indirectly, in any
other corporation, association, trust, partnership, limited liability company,
joint venture or other entity, or have any agreement with any person, firm,
corporation or other entity to acquire any such capital stock or other
proprietary interest. The Company has full power, authority and legal right and
all necessary approvals, permits, licenses and authorizations to own its
properties, to conduct its businesses and, subject to the entry of the
Procedures Order and the Sale Approval Order by the Bankruptcy Court, to enter
into and consummate the transactions contemplated under this Agreement and under
each other instrument and document required to be executed and delivered by the
Company pursuant hereto.

     3.02 No Legal Bar; Conflicts. Neither the execution and delivery of this
Agreement or any other instrument or document required to be executed and
delivered by the Company pursuant hereto, nor the consummation of the
transactions contemplated hereby or thereby, violates any provision of the
certificate of incorporation or by-laws of the Company, or, except as set forth
on Schedule 3.02 hereto, any statute, ordinance, regulation, order, judgment or
decree of any Governmental Authority, or conflicts with or will result in any
breach of any of the terms of or constitute a default under or result in the
termination of or the creation of any Lien pursuant to the terms of or require
the payment of any fee under or otherwise affect the continuation, validity or
effectiveness of any Permit or any contract or agreement to which the Company is
a party or by which the Company or any of the Assets is bound. Except as set
forth on Schedule 3.02 hereto, no consents, approvals or authorizations of, or
filings with, any Governmental Authority or any other person or entity are
required in connection with the execution and delivery of this Agreement or any
other instrument or document required to be executed and delivered by the
Company pursuant hereto, or the consummation of the transactions contemplated
hereby or thereby.

-7-

--------------------------------------------------------------------------------

     3.03 Title to Assets. Except as set forth on Schedule 3.03 hereto, the
Company has good and valid title to each and all of the Assets, in each case
free and clear of all Liens, except for (i) Permitted Liens and (ii) the Liens
arising under the Debt Documents as of the date of this Agreement. Neither any
Affiliate of the Company nor any other person or entity has any right to or
interest in any of the Assets. The Assets constitute all of the assets used in
the operations of, and necessary to operate, the Business as presently
conducted, including, without limitation, the Synapse billing software and
billing systems, but otherwise excluding the Company’s accounting and financial
reporting system. The Company has the right, power and authority to sell and
transfer each and all of the Assets to the Purchaser, and upon such sale and
transfer the Purchaser will acquire good and valid title to each and all of the
Assets, in all cases free and clear of all Liens, except for Permitted Liens.

     3.04 Permits. The Company holds no permits, licenses, any approvals,
franchises, notices or authorizations issued by any Governmental Authorities
necessary to operate, or useful in the operation of, the Business (collectively
the “Permits”).

     3.05 Contractual and Other Obligations; Customers and Suppliers. Except for
Retained Contracts, set forth on Schedule 1.01(a)(iv) hereto is a complete and
accurate list of each contract, agreement, lease, guarantee (or other agreement
relating to contingent obligations of the Company with respect to the Assets,
the Assumed Liabilities, or the Business, arrangement (written or oral)) and
each other document to which the Company is a party or by which the Company or
any of the Assets is bound or subject (all of the foregoing, together with all
other contracts, agreements, licenses, purchase orders, plans, contingent and
other obligations, or other instruments or documents to which the Company or any
of the Assets is subject or bound, other than the Retained Contracts, being
herein collectively referred to as the “Contracts” and singularly referred to as
a “Contract”).

     3.06 Intellectual Property. Set forth on Schedule 1.01(a)(ii) hereto is a
complete and accurate list of the Company’s issued patents and pending patent
applications, registered and common law trademarks and pending trademark
applications, service marks, tradenames, copyrights, domain names, URLs and web
pages, and other similar rights and applications therefor, and all contracts,
agreements and other rights with respect to each of the foregoing, in any case
whether domestic or foreign relating to, used in, the Business other than the
Excluded Assets (collectively, the “Business Intellectual Property”). The
Company has not licensed its rights in any Business Intellectual Property,
current or planned products, designs or services to any other person or entity.
Schedule 1.01(a)(ii) hereto completely and accurately sets forth which of the
Intellectual Property is duly, validly and properly registered with or issued
by, as applicable, the U.S. Patent and Trademark Office, the Registrar of
Copyrights and applicable foreign Governmental Authorities in foreign
jurisdictions. The Business Intellectual Property constitutes all such rights
necessary to the conduct of the Business as currently conducted and as proposed
to be conducted; except as set forth on Schedule 3.06 no adverse claims have
been made and no dispute has arisen with respect to any Business Intellectual
Property; and to the knowledge of the Company, the operation of the Company and
the Business and the use by the Company of the Business Intellectual Property
does not involve infringement, violation or claimed infringement or violation of
any patent, trademark, service mark, tradename, copyright, agreement, license or
similar right. Except as set forth on Schedule 3.06, the Company has received no
notice (written or oral) that, nor is the Company aware of any claim or
assertion that, any of the Business Intellectual Property is invalid or
defective or infringing in any way, and the Company is not aware of any facts or
prior acts upon which such a claim or assertion could be based. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated by this Agreement (including the transfer of the Assets to the
Purchaser) will in no way affect the continuation, validity or effectiveness of
any Business Intellectual Property or require the consent, waiver, approval or
authorization of any Governmental Authority or other person or entity in respect
of any Business Intellectual Property.

-8-

--------------------------------------------------------------------------------

     3.07 Disclosure. No representation or warranty made in this Agreement by
the Company (including the Exhibits and Schedules hereto) or in any certificate
or other document delivered by the Company or any representative thereof
pursuant hereto, and none of the information furnished by the Company set forth
herein, including the Exhibits or Schedules hereto, or in any document delivered
by the Company or any representative thereof to the Purchaser or any
representative of the Purchaser, contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements herein
or therein not misleading.

     3.08 “As Is” Transaction. The Purchaser hereby acknowledges and agrees
that, except as otherwise expressly provided or represented in this Agreement,
the Company makes no representations or warranties whatsoever, express or
implied, with respect to any matter relating to the Business or the Assets
including, without limitation, income to be derived or expenses to be incurred
in connection with the Assets, the physical condition of any personal property
comprising a part of the Assets, or which is the subject of any Contract, the
environmental condition or other matter relating to the physical condition of
any real property or improvements which are the subject of any assigned lease to
be assumed by the Purchaser at the Closing, the zoning of any such real property
or improvements, the value or transferability of the Assets (or any portion
thereof), the terms, amount, validity or enforceability of any Assumed
Liabilities, the merchantability or fitness of the Assets (or any portion
thereof for any particular purpose, or any other matter or thing relating to the
Business or the Assets or any portion thereof). Without in any way limiting the
foregoing, the Company hereby disclaims any warranty (express or implied) of
merchantability or fitness for any particular purpose as to any portion of the
Assets. The Purchaser further acknowledges that the Purchaser has conducted an
independent inspection and investigation of the physical condition of the
Assets, and all such other matters relating to or affecting the Assets as the
Purchaser deemed necessary or appropriate and that in proceeding with its
acquisition of the Assets, the Purchaser is doing so based solely upon such
independent inspections and investigations, but subject to the satisfaction or
waiver of the closing conditions specified herein. Accordingly, if the Closing
occurs, the Purchaser will accept the Assets at the Closing “AS IS,” “WHERE IS,”
and “WITH ALL FAULTS.”

-9-

--------------------------------------------------------------------------------


SECTION IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     The Purchaser hereby represents and warrants to the Company, as of the date
hereof and as of the date of the Closing, that:

     4.01 Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to purchase the Assets.

     4.02 Authority. The execution and delivery of this Agreement by the
Purchaser, the performance by the Purchaser of its covenants and agreements
hereunder and the consummation by the Purchaser of the transactions contemplated
hereby have been duly authorized by all necessary corporate action required to
be taken by the Purchaser, and this Agreement constitutes a valid and legally
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms.

     4.03 No Legal Bar; Conflicts. Neither the execution and delivery of this
Agreement by the Purchaser, nor the consummation of the transactions
contemplated hereby by the Purchaser, violates any provision of the certificate
of incorporation or by-laws of the Purchaser, or any statute, ordinance,
regulation, order, judgment or decree of any Governmental Authority, or
conflicts with or will result in any breach of any of the terms of or constitute
a default under or result in the termination of or the creation of any Lien
pursuant to the terms of or otherwise affect the continuation, validity or
effectiveness of any contract or agreement to which the Purchaser is a party or
by which the Purchaser or any of their respective assets is bound. Except for
the Sale Approval Order, no consents, approvals or authorizations of, or filings
with, any Governmental Authority or any other person or entity are required in
connection with the execution and delivery of this Agreement or any other
instrument or document required to be executed and delivered by the Purchaser
pursuant hereto, or the consummation of the transactions contemplated hereby or
thereby.

SECTION V

CONDUCT OF THE BUSINESS

     The Company hereby covenants and agrees with the Purchaser that, from and
after the date of this Agreement and until the Closing, the Company shall not,
and shall cause each of its officers, directors, employees, agents and
representatives not to:

     5.01 Preservation of Organization, Employees and Business Relationships.
Fail to use its best commercial efforts to (a) preserve the Company as a
Delaware corporation, (b) keep available the services of the present employees
of the Company relating to the Business, (c) preserve present relationships with
customers, suppliers and other entities or persons having business dealings with
the Company relating to the Business, (d) not make any increases in the
compensation payable or to become payable to any Employee, and (e) not make any
payments or provisions for any awards, bonuses, stock options, loans, profit
sharing, pension, retirement or welfare plans or similar plans or other
disbursements or arrangements for or on behalf of any Employee other than in the
ordinary course of business, consistent with past practices; and in addition,
without limiting the generality of the foregoing, the Company shall consult with
the Purchaser prior to making any significant personnel decisions with respect
to any Employees;

-10-

--------------------------------------------------------------------------------

     5.02 Contracts. Except as consented to by the Purchaser, make any change in
the terms of any Contract or fail to perform in any material respect any of the
Company’s obligations with respect thereto;

     5.03 Access to Information. Fail to use its reasonable best efforts to upon
reasonable notice (i) afford the officers, employees and authorized agents and
representatives of the Purchaser reasonable access, during normal business
hours, to the offices, properties, books and records of the Company and its
Affiliates relating to the Business, the Assets and the Assumed Liabilities, and
(ii) furnish to the officers, employees and authorized agents and
representatives of the Purchaser such additional available financial and
operating data and other information regarding the Business, Assets and the
Assumed Liabilities as the Purchaser, its officers, employees, authorized agents
or representatives, may from time to time reasonably request in each case
including, without limitation, in connection with the preparation of the License
Agreement.

     5.04 Marketing. Subject to Section 14.02, prevent, hinder, restrict or in
any way limit the Purchaser from marketing the Business, including by way of any
of the following: (i) disclosing to others, whether by press release or
otherwise that the Purchaser and the Company have signed an agreement to acquire
the Business; and (ii) referring to the Company and its customers as customers
of the Business in all circumstances, including at trade shows, demonstrations,
marketing meetings and other public and private events.

SECTION VI

ADDITIONAL COVENANTS OF
THE COMPANY AND THE PURCHASER

     6.01 Further Assurances. Subject to the terms and conditions of this
Agreement, prior to and after the Closing, the Purchaser and the Company shall
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things reasonably necessary or
desirable, including under applicable laws and regulations, to consummate and
otherwise give effect to the transactions contemplated by this Agreement.

--------------------------------------------------------------------------------

     6.02 Correspondence, Funds, etc. (a) The Company covenants and agrees that,
subsequent to the Closing, the Company shall deliver to the Purchaser, promptly
after the receipt thereof and in the form received, any and all Assets and
copies of all inquiries, correspondence and other items and materials received
by the Company from any person or entity relating to the operation of the
Business from and after Closing or to any of the Assets. Without limiting the
generality of the foregoing, subsequent to the Closing, the Company covenants
and agrees to mail on a daily basis any funds and any checks, notes, drafts and
other instruments for the payment of money, duly endorsed to the Purchaser,
received by the Company, comprising payment of any accounts, notes, or other
amounts owed to the Purchaser, or otherwise constituting part of the Assets. The
Purchaser shall have and is hereby granted the right to receive, endorse, assign
and/or deliver in the name of the Purchaser or the Company any and all checks,
drafts and other instruments comprising payment of any accounts, notes, or other
amounts owed to the Purchaser, or otherwise constituting part of the Assets, and
the Company hereby waives notice of presentment, protest and non-payment of any
instrument so endorsed. The Company hereby constitutes the Purchaser as the
Company’s attorney with power (i) to endorse the Company’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment; (ii) to
sign the Company’s name on any invoice relating to the Assets; (iii) to demand
payment; (iv) to enforce payment by legal proceedings or otherwise; (v) to
exercise all of the Company’s rights and remedies with respect to collection;
and (vi) to settle, adjust, compromise, extend or renew any claims relating to
the Assets or the Business from and after Closing or any legal proceedings
relating thereto. The Purchaser shall notify the Company of any actions taken by
the Purchaser under the foregoing authority granted to Purchaser. All acts of
said attorney or designee are hereby ratified and approved, and said attorney
shall not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence.

          (b) The Purchaser covenants and agrees that, subsequent to the
Closing, the Purchaser shall deliver to the Company, promptly after the receipt
thereof and in the form received, copies of all inquiries, correspondence and
other items and materials received by the Purchaser from any person or entity
relating to the Vending Operations prior to Closing or to any of the Excluded
Assets. Without limiting the generality of the foregoing, subsequent to the
Closing, the Purchaser covenants and agrees to mail on a daily basis any funds
and any checks, notes, drafts and other instruments for the payment of money,
duly endorsed to the Company, received by the Purchaser, comprising payment of
any accounts, notes, or other amounts owed to the Company, or otherwise
constituting part of the Excluded Assets. From and after the Closing, the
Company shall have the right and authority to endorse, without recourse, the
name of the Purchaser on any check, note, draft, instrument or any other
evidence of indebtedness received by the Company on account of any account, note
or other Receivable, or other amount owed to, the Purchaser, or otherwise
constituting part of the Excluded Assets, and the Purchaser shall deliver to the
Company at the Closing documents (including powers of attorney) sufficient to
permit the Company to cash or otherwise deposit in bank accounts in the name of
the Company each such check, note, draft, instrument or other evidence of
indebtedness.

     6.03 Confidential Information. Each of the Company and the Purchaser
acknowledges that after the Closing the parties could be irreparably damaged if
the Company’s knowledge of the Business or the Purchaser’s knowledge of the
Vending Operations (other than the Business) were disclosed to or utilized on
behalf of any person, firm, corporation or other entity other than the Purchaser
or its Affiliates or the Company or its Affiliates, as applicable, and the
Company and the Purchaser each covenant and agree that it will not, following
the Closing, without the prior written consent of the Purchaser or the Company,
as applicable, disclose (or permit to be disclosed) or use (or permit to be
used) in any way any information relating to any such knowledge unless (a)
compelled to disclose such confidential information by judicial or
administrative process or, in the opinion of its counsel, by other requirements
of law, and, in any such event, the Company or the Purchaser, as applicable
gives the Purchaser or the Company, as applicable, prompt written notice of any
such requirement and prior to any such disclosure or (b) such information is
generally available to the public through no fault of the Company or the
Purchaser, as applicable.

-12-

--------------------------------------------------------------------------------

     6.04 Employees. (a) As of the Closing Date, the Purchaser shall offer
employment to the employees of the Company listed on Schedule 6.04 hereto (all
such employees who accept such offered employment by the Purchaser, are referred
to herein as the “Employees”), on terms and conditions, on the whole, which are
comparable to those of the Company in effect on the date hereof, and the
Employees shall resign from the Company as of the Closing Date. Until the
Closing Date, the Company shall use its commercial best efforts to not alter or
change the terms and conditions of employment of any Employee without the prior
written consent of the Purchaser. Nothing herein shall be deemed either to
affect or to limit in any way after the Closing the management prerogatives of
the Purchaser with respect to the Employees (including, without limitation, the
right of the Purchaser to modify compensation or the right of the Purchaser to
terminate the employment of any Employee), or to create or to grant to such
Employees any third-party beneficiary rights or claims or causes of action of
any kind or nature against the Purchaser or its Affiliates. Except as it relates
to the payment processing services provided by the Purchaser to the Company
pursuant to the Services Agreement, the Company shall not hire, solicit,
contract with or otherwise engage in any business, directly or indirectly, with
any Employee.

          (b) Pursuant to Treasury Reg. § 31.3121(a)(1)-1(b), for purposes of
FICA tax withholding, the Purchaser shall treat all wages (within the meaning of
Section 3121(a) of the Code) paid by the Company in 2004 to each Employee
employed by the Purchaser immediately after the Closing Date as paid by the
Purchaser. Pursuant to Section 5 of Rev. Proc. 96-60, 1996-2 C.B. 399, the
Purchaser and the Company agree that the Form W-2 (Employee’s Wage and Tax
Statement) furnished by the Purchaser to each Employee employed by the Purchaser
immediately after the Closing shall include wages and other compensation paid,
and taxes withheld, during 2004 by each of the Company and the Purchaser. At or
prior to the Closing, the Company shall transfer to the Purchaser a current Form
W-4 (Employee’s Withholding Allowance Certificate) for each Employee employed by
the Purchaser immediately after the Closing. The Company and the Purchaser agree
to include a statement (with the relevant information described in Section 5 of
Rev. Proc. 96-60) with their respective Forms 941 (Employer’s Quarterly Tax
Return) for the calendar quarter during which the Closing occurs, apprising the
Internal Revenue Service of the foregoing arrangements.

     6.05 Removal of Excluded Assets. Subject to the terms of the Sub-lease
Agreement, the Company agrees that, (i) on or before the date which is thirty
(30) days after the Closing Date, it shall, upon reasonable prior notice and in
a manner so as to minimize any disruption or damage to the Purchaser, the
Business, the Assets and leased facilities of the Business in Colorado (the
“Facilities”), remove or cause to be removed from the Facilities, at the
Company’s sole cost and expense, all of the tangible property set forth on
Schedule 1.01(b)(iv) hereto (the “Synapse Enabler Equipment”) and, to the extent
that the building(s) and other structures housing such items or any other
property is damaged as a result of such removal, the Company shall, at its sole
cost and expense, promptly repair or cause to be repaired, in a manner
satisfactory to the Purchaser, such damage, (ii) the housing of the Synapse
Enabler Equipment at the Facilities during such thirty (30) day period shall be
free of charge to the Company, (iii) the Synapse Enabler Equipment shall remain
at the Facilities after the Closing at the Company’s sole risk, and (d) in the
event that any of the Synapse Enabler Equipment remains at the Facilities beyond
the time period permitted above, the Purchaser shall be entitled upon prior
written notice to the Company, at the Company’s sole cost and expense, to remove
such Synapse Enabler Equipment from the Facilities and place such Synapse
Enabler Equipment in storage.

-13-

--------------------------------------------------------------------------------

     6.06 Transfer Taxes. Subject to Bankruptcy Court approval, in accordance
with Section 1146(c) of the Bankruptcy Code, the making or delivery of any
instrument of transfer, including the filing of any deed or other document of
transfer to evidence, effectuate or perfect the rights, transfers and interest
contemplated by this Agreement, shall be in contemplation of a plan or plans or
reorganization to be confirmed in the Bankruptcy Case, and as such shall be free
and clear of any and all transfer tax, stamp tax or similar taxes. Such
instruments, orders and agreements transferring the Assets to the Purchaser
shall contain the following endorsement:

 

“Because this [instrument] has been authorized pursuant to an order of the
United States Bankruptcy Court for the Southern District of New York, in
contemplation of a plan of reorganization of the Grantor, it is exempt from
transfer taxes, stamp taxes or similar taxes pursuant to 11 U.S.C. § 1146(c).”


Notwithstanding the foregoing and the parties’ intent hereunder, in the event
any such transfer, stamp or similar taxes are payable hereunder, the Purchaser
shall be responsible for the payment thereof.

     6.07 Cooperation and Exchange of Information. If practicable, without
limiting Section 5.03 hereof, the Company and the Purchaser will provide each
other with such cooperation and information as either of them may reasonably
request of the other in preparing and filing any Tax Return, amended Tax Return
or claim for refund, determining or contesting a liability for Taxes or a right
to a refund of Taxes, participating in or conducting any audit or other
proceeding in respect of Taxes or in connection with more effectively
consummating the transactions contemplated by this Agreement. Such cooperation
and information shall include providing copies of relevant Tax Returns or
portions thereof, together with accompanying schedules, related work papers and
documents relating to rulings or other determinations by Tax authorities. The
Company and the Purchaser shall make their respective officers, employees,
agents and representatives available on a basis mutually convenient to the
Purchaser and the Company, to provide explanations of any documents or
information provided hereunder. The Company and the Purchaser shall retain all
Tax Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Assets for each taxable period first
ending after the Closing Date and for all prior taxable periods until the later
of (i) the expiration of the statute of limitations of the taxable periods to
which such Tax Returns and other documents relate, without regard to extensions
except to the extent notified by the other party in writing of such extensions
for the respective Tax periods, or (ii) six (6) years following the due date
(without extension) for such Tax Returns.

     6.08 Non-Assertion of Claims. (a) The Company hereby covenants and agrees
that from and after the Closing Date it shall not commence or assert any action,
cause of action or claim of any kind against the Purchaser to the effect that
the ownership or use of any of the Assets (including without limitation any of
the Intellectual Property) or the conduct of the Business following the Closing
infringes on any patent, know-how, technology or any other confidential
information or other proprietary right of any kind of the Company.

-14-

--------------------------------------------------------------------------------

          (b) The Purchaser hereby covenants and agrees that, from and after the
Closing Date, except in respect of the Company’s use of any Intellectual
Property subject to the License Agreement, it shall not commence or assert any
action, cause of action or claim of any kind against the Company to the effect
that the ownership or use of any of the Excluded Assets or the conduct of the
Vending Operations following the Closing infringes on any patent, know-how,
technology or any other confidential information or other proprietary right of
any kind of the Purchaser.

     6.09 Bankruptcy Court Approvals.

          (a) Bankruptcy Court Approval of Sale Procedures. On or as soon as
practicable subsequent to the date hereof, but in no event more than five days
thereafter, the Company will file a motion (the “Sale Procedure Motion”) with
the Bankruptcy Court requesting the entry of an order substantially in the form
attached hereto as Exhibit D (the “Procedure Order”) (i) fixing the earliest
available time and date, and location of a hearing (the “Approval Hearing”) to
approve the Companys’ consummation of the Agreement, (ii) fixing the time and
date of an auction (the “Auction”) preceding the Approval Hearing to be held at
the offices of the Company’s counsel, or such other location as the Bankruptcy
Court directs, at which higher and better offers to purchase the Assets may be
presented to the Company, (iii) establishing bidding procedures acceptable to
the Purchaser, (iv) providing that if the Company receives from a third party a
higher and better offer to purchase the Assets at the Auction, and such third
party offer is subsequently approved by the Bankruptcy Court and closes as
provided by its terms, then the Purchaser will be entitled to receive from the
Company a flat fee payment (not dependent on amounts actually expended or
incurred by the Purchaser) in Good Funds in the amount of $150,000 (the
“Break-Up Fee”) which payment shall be made to the Purchaser concurrently with
the consummation of such third party sale, (v) providing that the Purchasers’
claim to the Break-Up Fee shall be entitled to superpriority administrative
claim treatment in the Bankruptcy Case, senior to all other superpriority
claims, except such claim shall be subordinate to the payment of all
professional fees in the Bankruptcy Case, whether now or hereafter incurred or
accrued, and to the rights of such professionals to such payment, (vi) providing
that no prospective purchaser will be permitted to bid at the Auction unless
such party has been deemed “financially qualified” by the Company, in accordance
with objective criteria set forth in the Procedure Order which at a minimum
shall require any such prospective purchaser to provide documentation
establishing that such prospective purchaser has sufficient cash on hand or a
binding financial commitment from an established financial institution to ensure
such prospective purchaser’s ability to meet its commitments pursuant to its
bid, (vii) providing that no prospective purchaser who bids for the Assets at
Auction shall be entitled to purchase the Assets unless such prospective
purchaser submits to the Company in writing three days prior to the Auction a
bid at least equal to $200,000 greater than the consideration set forth in this
Agreement (including all cash, non-cash consideration and assumed liabilities)
for the initial bid, and then $50,000 greater for any additional incremental
bid, accompanied by a commitment to proceed to a closing on contractual terms at
least as favorable to the Company as those set forth in this Agreement and a
cash deposit in an amount equal to the product obtained by multiplying the
purchase price proposed in such bid times 5%, and (viii) requiring the Company
to provide to the Purchaser, upon the Company’s receipt thereof, a copy of any
bid received by it, except not including any materials related to such bidder
which the Company is prohibited from disclosing by the terms of a valid
confidentiality agreement and also not including any financial or proprietary
information submitted by such bidder. Should overbidding take place, the
Purchaser shall have the right, but not the obligation, to participate in the
overbidding and to be approved as the overbidder at the Approval Hearing based
upon any such overbid, provided, however, that the Purchaser shall receive a
credit against any additional incremental bid in an amount equal to $150,000.
The Company shall use reasonable efforts to obtain the Procedure Order. (The
date on which the Procedure Order is entered and becomes final is referred to
herein as the “Sale Procedure Date”). In order to prevail at the Auction and
subsequent Approval Hearing, such aggregate bid for the entirety of the Assets
must be deemed higher and better than the Purchaser’s bid for the entirety of
the Assets, in accordance with the Procedure Order.

-15-

--------------------------------------------------------------------------------

          (b) Bankruptcy Court’s Approval of Sale. Contemporaneously with the
filing of the Sale Procedure Motion, the Company shall file a motion with the
Bankruptcy Court (the “Sale Motion”) requesting entry of an order (the “Approval
Order”) in form reasonably acceptable to the Purchaser and providing that the
Purchaser shall not incur any liability as a successor to the Business which (i)
approves the sale of the Assets to the Purchaser on the terms and conditions set
forth in this Agreement, or such higher and better terms and conditions offered
at Auction, and authorizes the Company to proceed with this transaction, (ii)
includes a specific finding that the Purchaser is a good faith purchaser of the
Assets under Section 363(m) of the Bankruptcy Code and that the provisions of
Section 363(n) of the Bankruptcy Code have not been violated, (iii) states that
the sale of the Assets to the Purchaser shall be free and clear of all liens,
claims, interests and encumbrances whatsoever to the extent permitted under
Section 363 of the Bankruptcy Code (except as expressly provided in this
Agreement), and (iv) approves the Company’s assumption and assignment of the
explicitly assumed pre-petition Contracts (collectively, the “Section 365
Contracts”) pursuant to Section 365 of the Bankruptcy Code and requires payment
of any Cure Amounts, payable to the other parties to the Section 365 Contracts
as a condition to such assumption and assignment, in accordance with Section
1.03 herein, (vi) authorizes and directs the Company to execute, deliver,
perform under, consummate and implement this Agreement, together with all
additional instruments and documents that may be reasonably necessary or
desirable to implement the foregoing, (vii) determines that the Purchaser is not
a successor to the Company or otherwise liable for any of the Excluded
Liabilities and permanently enjoins each and every holder of any of the Excluded
Liabilities from commencing, continuing or otherwise pursuing or enforcing any
remedy, claim, cause of action or encumbrance against the Purchaser related
thereto, (viii) finds that, pursuant to Section 1146(c) of the Bankruptcy Code,
the within transaction is “in contemplation of a plan or plans of reorganization
to be confirmed in the Bankruptcy Case,” and as such shall be free and clear of
any and all transfer tax, stamp tax or similar taxes. In no event shall the
Purchaser have the right to terminate this transaction by reason of the failure
to assign any Section 365 Contract which is not material to the operation of the
Business. Following the filing of the Sale Motion, the Company shall use
reasonable efforts to obtain entry of the Approval Order. Both the Purchaser’s
and the Company’s obligations to consummate the transactions contemplated herein
which the Purchaser and the Company may hereafter enter into shall be
conditioned upon the Bankruptcy Court’s entry of the Approval Order.

     (c) Company’s Additional Bankruptcy Procedure Covenants. The Company shall
promptly make any filings, take all actions, and use its commercially reasonable
efforts to obtain any and all other approvals and orders necessary or
appropriate for consummation of the sale of the Assets, subject to its
obligations to comply with any order of the Bankruptcy Court. In the event an
appeal is taken, or a stay pending appeal is requested, from any of the
foregoing orders of the Bankruptcy Court, the Company shall immediately notify
the Purchaser of such appeal or stay request and, upon the Purchaser’s request,
shall provide to the Purchaser within three business days after the Company’s
receipt thereof a copy of the related notice of appeal or order of stay. The
Company shall also provide the Purchaser with written notice of any motion or
application filed in connection with any appeal from any of such orders.

-16-

--------------------------------------------------------------------------------

SECTION VII

CLOSING

     7.01 Time and Place of Closing. Subject to the terms and conditions hereof,
the closing of the purchase and sale of the Assets as set forth herein (the
“Closing”) shall be held at 10:00 a.m. at the offices of Torys LLP, 237 Park
Avenue, New York, New York 10017 after the satisfaction or waiver of all
conditions precedent set forth in Sections VIII and IX hereof, or such other
time, date and place as the parties shall mutually agree (such date upon which
the Closing occurs is herein referred to as the “Closing Date”).

     7.02 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned:

          (a) at any time before the Closing, by written agreement of each of
the Company and the Purchaser;

          (b) at any time before the Closing, by the Purchaser or the Company in
writing in the event that any Governmental Authority shall have issued an order,
decree, ruling or taken any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and nonappealable;

          (c) by the Purchaser upon written notice in the event of a material
breach of any covenant or agreement to be performed or complied with by the
Company, or in the event of a material breach of any representation or
warranties of the Company, pursuant to the terms of this Agreement, which breach
would result in a condition to Closing set forth in Article IX hereof becoming
incapable of fulfillment or cure (which condition has not been waived by the
Purchaser in writing) prior to the Drop Dead Date;

          (d) by the Company upon written notice in the event of a material
breach of any covenant or agreement to be performed or complied with by the
Purchaser, or in the event of a material breach of any representation or
warranties of the Purchaser, pursuant to the terms of this Agreement or any of
the Acquisition Documents, which breach would result in a condition to Closing
set forth in Article IX hereof becoming incapable of fulfillment or cure (which
condition has not been waived by the Company in writing) prior to the Drop Dead
Date; and

-17-

--------------------------------------------------------------------------------

          (e) by the Purchaser or the Company if the Closing shall not have
occurred on or before the forty-fifth (45th) day following the entry of the
Approval Order (the “Drop Dead Date”).

     7.03 Effect on Obligations. Termination of this Agreement pursuant to
Section 7.02 shall terminate all obligations of the parties to each other
hereunder, except for the obligations under Sections 7.04 and 14.04 (except as
otherwise provided herein), and provided, however, those obligations that
expressly survive such termination or which, by their nature, must survive
termination to give effect to the intention of the parties, provided, however,
that, notwithstanding the foregoing, the termination of this Agreement pursuant
to clauses (c) or (d) of Section 7.02 shall not relieve any party of any
liability with respect to any breach of any representation, warranty, covenant
or agreement herein by such party, or limit or preclude any remedy any party may
have against such breaching party with respect to any such breach.

     7.04 Return of Documentation. Following a termination in accordance with
Section 7.02, the Purchaser shall use its best efforts to return copies (or, to
the extent provided, the originals) of all agreements, documents, contracts,
instruments and other books and records of the Company provided by the Company
to the Purchaser or any representatives of the Purchaser in connection with the
transactions contemplated by this Agreement and the Company shall use its best
efforts to return copies (or, to the extent provided, the originals) of all
agreements, documents, contracts, instruments and other books and records of the
Purchaser (or any of its Affiliates) provided by the Purchaser or any
representative of the Purchaser in connection with the transactions contemplated
by this Agreement.

     7.05 Delivery of the Assets. Delivery of the Assets shall be made by the
Company to the Purchaser at the Closing by delivering such warranty deeds, bills
of sale, endorsements, assignments and other good and sufficient instruments of
assignment, conveyance and transfer, and such powers of attorney, as shall be
effective to fully vest in the Purchaser good and valid title to, and the right
to full custody and control of, all of the Assets, free and clear of all Liens
(except for Permitted Liens), in each case in form and substance reasonably
satisfactory to the Purchaser and its counsel.

     7.06 Assumption of Liabilities. At the Closing, the Purchaser shall deliver
to the Company such instruments as shall be sufficient to effect the assumption
by the Purchaser of the Assumed Liabilities in form and substance reasonably
satisfactory to the Company and its counsel.

     7.07 Contracts and Books. At the Closing, the Company shall deliver to the
Purchaser the Contracts and the books and records of the Business constituting a
part of the Assets, excluding those constituting Excluded Assets; provided that,
subject to Section XI of this Agreement, the Company shall have access to the
books and records of the Company on reasonable prior notice to the Purchaser
during ordinary business hours for reasonable business purposes (including,
without limitation, in connection with the preparation of tax returns relating
to pre-closing periods or complying with requirements of Governmental
Authorities) relating to the operation of the Business prior to the Closing
Date.

-18-

--------------------------------------------------------------------------------

     7.08 Additional Steps. At the Closing, the Company shall take all steps
required to put the Purchaser in actual possession and control of all of the
Assets.

SECTION VIII

CONDITIONS TO
THE COMPANY’S OBLIGATION TO CLOSE

     The obligations of the Company to sell the Assets and otherwise consummate
the transactions contemplated by this Agreement at the Closing is subject to the
following conditions precedent, any or all of which may be waived by the Company
in its sole discretion and each of which the Purchaser hereby agrees to use its
best efforts to satisfy at or prior to the Closing:

     8.01 Instruments of Assumption of the Assumed Liabilities. The Purchaser
shall have delivered to the Company the Purchase Price and the instruments
required to be delivered by the Purchaser pursuant to Section 7.06 hereof.

     8.02 No Order. No order, statute, rule, regulation, executive order,
injunction, stay, decree, directive, or restraining order shall have been
enacted, entered, promulgated or enforced by any court of competent jurisdiction
or Governmental Authority that would (i) prevent the consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, nor shall any such injunction, judgment, order, decree, ruling or
charge be in effect.

     8.03 Performance. The Purchaser shall have performed and complied in all
material respects with the covenants and obligations required by this Agreement
to be performed or complied with by the Purchaser at or prior to the Closing
Date.

     8.04 Ancillary Agreements. The Purchaser shall have executed and delivered
to the Company each of the Sub-lease Agreement, the Services Agreement and the
License Agreement and shall have complied with the terms and provisions of each
such agreement.

     8.05 Approval Order. The Bankruptcy Court shall have entered the Procedure
Order in accordance with Section 6.09(a) and the Approval Order in accordance
with Section 6.09(b) and the related orders including those respecting the
assumption and assignment of Contracts, and the Approval Order shall not have
been stayed as of the Closing Date.

SECTION IX

CONDITIONS TO
THE PURCHASER’S OBLIGATION TO CLOSE

     The obligations of the Purchaser to purchase the Assets and otherwise
consummate the transactions contemplated by this Agreement at the Closing is
subject to the following conditions precedent, any or all of which may be waived
by the Purchaser in its sole discretion and each of which the Company hereby
agrees to use its best efforts to satisfy at or prior to the Closing:

-19-

--------------------------------------------------------------------------------

     9.01 No Litigation. No stay against the Company or the Purchaser (or any of
its Affiliates) relating to the consummation of any of the transactions
contemplated by this Agreement nor any governmental action seeking to delay or
enjoin any such transactions shall have been entered.

     9.02 Representations and Warranties. The representations and warranties
made by the Company herein shall be true and correct in all material respects
(other than those representations and warranties which are qualified by
“materiality” “Material Adverse Effect” or words or phrases of equivalent
import, which shall be true and correct) at and as of the date of the Closing
with the same force and effect as though such representations and warranties had
been made at and as of the date of the Closing, and on the date of the Closing,
the Company shall deliver to the Purchaser a certificate dated the date of the
Closing to such effect. All the terms, covenants and conditions of this
Agreement to be complied with and performed by the Company on or before the date
of the Closing shall have been duly complied with and performed in all material
respects, and on the date of the Closing, the Company shall deliver to the
Purchaser a certificate dated the date of the Closing to such effect.

     9.03 Other Certificates. The Purchaser shall have received such other
certificates, instruments and other documents, in form and substance reasonably
satisfactory to the Purchaser and counsel for the Purchaser, as it shall have
reasonably requested in connection with the transactions contemplated hereby,
including a certificate of the Secretary of the Company attaching a true and
correct copy of the Company’s Certificate of Incorporation, By-laws and
resolutions approving the Agreement and the transactions contemplated hereby.

     9.04 Sale of All the Assets. All the Assets shall be sold and delivered to
the Purchaser (or its designee) at the Closing.

     9.05 Third Party Consents. The Purchaser shall have received evidence
satisfactory to the Purchaser of receipt by the Company of the consents of third
parties under the contracts, licenses, agreements, leases, Permits and other
instruments of the Company to the consummation of the transactions contemplated
hereby as set forth on Schedule 3.02 hereto, which consents shall not provide
for the acceleration of any liabilities or any other detriment to the Purchaser,
the Company, the Business or any of the Assets, and shall be in form and
substance satisfactory to the Purchaser.

     9.06 Ancillary Agreements. The Company shall have executed and delivered to
the Purchaser each of the Sub-lease Agreement, the Services Agreement and the
License Agreement and shall have complied with the terms and provisions of each
such agreement.

     9.07 Instruments of Conveyance of the Assets; Power of Attorney, etc. The
Company shall have delivered to the Purchaser, good and sufficient Intellectual
Property assignments in form for filing with the U.S. Patent and Trademark
Office, the Registrar of Copyrights and in appropriate foreign jurisdictions
where Intellectual Property is registered), conveyance and transfer, in form and
substance reasonably satisfactory to the Purchaser and its counsel, as are
effective to fully vest in the Purchaser good and valid title to the
Intellectual Property.

-20-

--------------------------------------------------------------------------------

     9.08 No Order. No order, statute, rule, regulation, executive order,
injunction, stay, decree, directive, or restraining order shall have been
enacted, entered, promulgated or enforced by any court of competent jurisdiction
or Governmental Authority that would (i) prevent the consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, nor shall any such injunction, judgment, order, decree, ruling or
charge be in effect. No Action shall be pending before any Governmental
Authority or before any arbitral body wherein an unfavorable injunction,
judgment, order, decree, ruling, directive or charge would (x) prevent
consummation of any of the transactions contemplated by this Agreement or (y)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation.

     9.09 Approval Order. The Bankruptcy Court shall have entered the Procedure
Order in accordance with Section 6.09(a) and the Approval Order in accordance
with Section 6.09(b) and the related orders including those respecting the
assumption and assignment of Contracts, and the Approval Order shall not have
been stayed as of the Closing Date.

     9.10 Force Majeure. On the Closing Date there shall not be existing an
Event of Force Majeure having a material adverse effect on the Assets or the
Business, in each case taken as a whole, and the Company shall have delivered to
the Purchaser a certificate, dated the Closing Date, to such effect.

SECTION X

INDEMNIFICATION

     10.01 Indemnification by the Company. From and after the Closing Date, the
Company (subject to Section 10.06 below), shall indemnify and hold harmless the
Purchaser (and each of its employees, officers, directors, stockholders,
Affiliates, agents and representatives) (collectively, the “Purchaser
Indemnified Parties”) from and against any and all Damages to the extent such
Damages are sustained or incurred by any of the Purchaser Indemnified Parties in
connection with or by reason of (a) the breach by the Company of any of its
covenants, agreements, obligations or provisions hereof, or under any of the
other certificates, agreements or documents delivered by the Company in
connection herewith, (b) the breach of any of the representations or warranties
made by the Company herein (including in any Exhibit or Schedule hereof), or in
any certificate, agreement or other document delivered pursuant hereto by the
Company, or (c) any and all Excluded Liabilities.

     10.02 Indemnification by the Purchaser. From and after the Closing Date,
the Purchaser (subject to Section 10.06 below), shall indemnify and hold
harmless the Company and its employees, officers, directors, Affiliates, agents
and representatives (collectively, the “Seller Indemnified Parties”) from and
against any and all Damages to the extent such Damages are sustained or incurred
by any of the Seller Indemnified Parties, in connection with or by reason of (a)
the breach by the Purchaser of any of its covenants, agreements, obligations or
provisions hereof, or under any of the other certificates, agreements or other
documents delivered by the Purchaser in connection herewith, (b) the breach of
any of the representations or warranties made by the Purchaser herein, or in any
certificate, agreement or other document delivered pursuant hereto by the
Purchaser or (c) the Assumed Liabilities.

21

--------------------------------------------------------------------------------

     10.03 Procedure for Indemnification. (a) In the event that any Seller
Indemnified Party, on the one hand, or any Purchaser Indemnified Party, on the
other hand, shall sustain or incur any Damages in respect of which indemnity may
be sought by such party pursuant to this Section X or any other provision of
this Agreement (each, an “Indemnification Matter”), the party indemnified
hereunder (the “Indemnitee”) shall notify the parties providing indemnification
(collectively, the “Indemnitor”) by sending written notice to the Indemnitor
(each, an “Indemnity Notice”). In the case of an Indemnification Matter
involving a third party claim, which, if successful, could result in an
indemnity payment hereunder, an Indemnity Notice shall be given promptly after
the discovery by an Indemnitee of the filing or assertion of any claim against
the Indemnitee stating the nature and basis of such claim; provided, however,
that any delay or failure to notify any Indemnitor of any claim shall not
relieve it from any liability except to the extent that the defense of such
action is materially prejudiced or materially adversely affected by such delay
or failure to notify.

          (b) In the case of third party claims the Indemnitee shall give the
Indemnitor a reasonable opportunity (i) to conduct any proceedings or
negotiations in connection therewith and necessary or appropriate to defend the
Indemnitee (provided such are pursued in a professional and diligent manner),
(ii) to take all other reasonable steps or proceedings to settle or defend any
such claims, provided that the Indemnitor shall not settle any such claim which
is solely for money damages without the prior written consent of the Indemnitee
which consent shall not be unreasonably withheld or delayed, and shall not
settle any other such third party claim without the prior written consent of the
Indemnitee (including, without limitation, if such claim seeks or such
settlement imposes equitable remedies or injunctive relief on the Indemnitee),
and (iii) to employ counsel designated by the Indemnitor and reasonably
satisfactory to the Indemnitee to contest any such claim or liability in the
name of the Indemnitee or otherwise. The Indemnitor shall, within twenty (20)
days of receipt of an Indemnity Notice of such claim (the “Indemnity Notice
Period”), give written notice to the Indemnitee of its intention to assume the
defense of such claim. If defendants in any action include any Indemnitee and
any Indemnitor and any Indemnitee shall have been advised by its counsel that
there may be legal defenses available to such Indemnitee which are different
from or in addition to those available to any Indemnitor, or if a conflict of
interest exists between any Indemnitee and any Indemnitor, then in either case,
the Indemnitee shall have the right to employ its own counsel in such action,
and, in such event (or in the event that the Indemnitor does not timely assume
the defense within the Indemnity Notice Period as provided in the immediately
succeeding sentence), the reasonable fees and expenses of the Indemnitees
counsel shall be borne by the Indemnitor and shall be paid by the Indemnitor
from time to time within twenty (20) days of receipt of appropriate invoices
therefor. If the Indemnitor does not deliver to the Indemnitee within the
Indemnity Notice Period written notice that the Indemnitor shall assume the
defense of any such claim or litigation resulting therefrom pursuant to and in
accordance with the provisions of this Section X, the Indemnitee may defend
against any such claim or litigation in such manner as it may deem appropriate
and the Indemnitee may settle such claim or litigation on such terms as it may
deem appropriate, all at the expense of the Indemnitor, and the costs and
expenses of all proceedings, contests or lawsuits and all other Damages
sustained or incurred with respect to such claims, proceedings or litigations
shall be borne solely by the Indemnitor. In the event that the Indemnitor does
timely assume the defense as provided above, the Indemnitee shall have the right
to fully participate in such defense (including, without limitation, with
counsel of its choice) at its sole expense (except as otherwise provided
herein), and the Indemnitor shall reasonably cooperate with the Indemnitee in
connection with such participation, and in all cases the Indemnitor shall keep
the Indemnitee fully informed as to all matters concerning each third party
claim and shall promptly notify the Indemnitee in writing of any and all
significant developments relating thereto. Within five (5) business days after
the occurrence of an order or other determination with respect to each third
party claim by any court, panel of arbitrator(s) or Governmental Authority
having jurisdiction thereof, the Indemnitor shall pay the Indemnitee the amount
of Damages sustained or incurred by the Indemnitee which have not theretofore
been paid to the Indemnitee as provided above.

-22-

--------------------------------------------------------------------------------

          (c) In the event that an Indemnification Matter does not involve a
third party claim, the Indemnitor shall within thirty (30) days after the date
of an Indemnity Notice pay to the Indemnitee the amount of Damages payable
pursuant to Section 10.01 hereof and which are at the time sustained or incurred
by the Indemnitee and shall thereafter pay any other Damages payable pursuant to
Section 10.01 hereof and related to the same Indemnity Notice on demand.

     10.04 Subrogation. The Company shall not be subrogated to any or all rights
of any Purchaser Indemnified Party(s) with respect to any Damages for which the
Purchaser Indemnified Party(s) has been indemnified by the Company hereunder
(all of which rights of subrogation are expressly hereby irrevocably and
unconditionally waived and released by the Company). No Purchaser Indemnified
Party shall be required to make any claim against any other person or entity or
to take any other action in order to pursue any claim against the Company.

     10.05 Validity. The indemnification agreements provided for in this Section
X shall apply notwithstanding any knowledge of any party or investigation made
at any time by or on behalf of any party hereto.

     10.06 Limits on Indemnifications. (a) The representations and warranties
contained in or made pursuant to this Agreement shall expire on the third
anniversary of the Closing Date, provided that all covenants and agreements
hereunder shall survive indefinitely, the representations and warranties
contained in Section 3.4 hereof shall survive until the date of expiration of
the applicable statute of limitations (and all extensions thereof) with respect
thereto, and provided further that if written notice is properly given under
this Section X with respect to any alleged breach of a representation or
warranty to which a party or other indemnified person or entity is entitled to
be indemnified hereunder prior to the applicable expiration date, such
representation or warranty shall continue indefinitely until the applicable
claim is finally resolved.

          (b)  Notwithstanding anything herein to the contrary, no Indemnitee
shall make any claim or claims pursuant to Sections 10.01(b) or 10.02(b), (i) in
excess of $2,850,000 in the aggregate (the “Cap”), or (ii) unless the aggregate
amount of Damages sustained or incurred with respect to all claims pursuant to
such Section 10.01(b) or Section 10.02(b), as the case may be, exceeds $100,000
(the “Basket”), at which time the entire amount payable by the Company pursuant
to Section 10.01(b) or the Purchaser pursuant to Section 10.02(b) in respect of
Damages sustained and incurred may be claimed in accordance therewith.

-23-

--------------------------------------------------------------------------------

          (c) Notwithstanding the foregoing, the Cap and the Basket shall not
apply to (i) the obligation of the Company to pay all Excluded Liabilities, (ii)
the obligation of the Purchaser to pay all Assumed Liabilities (iii)
indemnification obligations under Sections 10.01(a) and 10.02(a) with respect to
the breach of any covenant or agreement, or (iv) any indemnification under
Section 10.01(b) or 10.02(b) with respect to the breach by the Company of its
representations and warranties in Section 3.03.

     10.07 Assignment. Effective as of the Closing, the Company hereby assigns
to the Purchaser an undivided interest in and to any and all rights which each
of the Company may have under any federal, state or local laws, rules or
regulations or under any documents, instruments or agreements or otherwise of
contribution, indemnification or reimbursement in respect of any Damages
incurred or sustained by any Purchaser Indemnified Party arising under or
relating to any Environmental Laws by reason of the conduct of the Business by
the Company or by any predecessors of the Company at any of the real property
formerly owned or leased, by the Company or by any predecessors of the Company
or the Business.

     10.08 Liability; Infringement. For greater certainty, notwithstanding
anything herein, the Purchaser shall have no liability, and the Company shall
have no cause of action, for any defect in any of the Assets or any service
provided by the Purchaser to the Company or any of its successors or assigns,
whether arising out of infringement of the rights of any third party, improper
title, product liability, improper functioning or anything else, whatsoever if
such defect results from the condition of the Assets as they existed at the
Closing.

SECTION XI

NON-COMPETITION AGREEMENT OF THE COMPANY

     11.01 Non-Competition. (a) From and after the Closing, and in consideration
thereof, the Company, on behalf of itself, its subsidiaries and affiliates,
covenants and agrees with the Purchaser that the Company shall not subsequent to
the Closing Date and until such a time as the Purchaser is no longer active in
the Business:

 

     (i) compete anywhere in the world, directly or indirectly, whether as
principal, consultant, partner, agent, lender, stockholder, limited partner or
other investor (other than an investment of not more than one percent (1%) of
the stock or equity of any corporation the capital stock of which is listed on a
national securities exchange or whose stock is regularly traded in the
over-the-counter market), with the Purchaser in the Business (the “Purchaser
Covered Business”); or


 

     (ii) no senior executive or officer of the Company shall intentionally take
any action or make any statement, the effect of which would be to materially
impair the Purchaser Covered Business or the goodwill of the Purchaser or the
business reputation or good name of the Purchaser, or be otherwise materially
detrimental to the Purchaser Covered Business or the interests of the Purchaser,
including any action or statement intended, directly or indirectly, to benefit a
competitor of the Purchaser Covered Business; provided, however that no breach
of this Section 11.01(a)(ii) shall be deemed to have occurred unless the
Purchaser shall have reasonably reliable written evidence to such effect.


-24-

--------------------------------------------------------------------------------

          (b) Except solely with respect to the Vending Operations, from and
after the Closing, and in consideration thereof, the Company covenants and
agrees that the Company shall not subsequent to the Closing Date and until such
a time as the Purchaser is no longer active in the Business:

 

     (i) solicit or entice or endeavor to solicit or entice away from the
Purchaser in the Purchaser Covered Business any customer, supplier, client or
other person with whom the Purchaser in the Purchaser Covered Business deals who
is at the time of such solicitation or enticement, or was at any time during the
eighteen (18) month period ending on the date of such solicitation or
enticement, a customer, supplier, client or other person or entity with whom the
Company or the Purchaser in the Purchaser Covered Business deals with, either
for his own account or for any individual, firm, corporation or other entity,
except for those persons listed on Schedule 11.01; or


 

     (ii) entice or endeavor to solicit the employment of any person who is an
employee of the Purchaser in the Purchaser Covered Business at the time of such
solicitation or enticement, or was an employee of the Company, or the Purchaser
in the Purchaser Covered Business at any time during the eighteen (18) month
period ending on the date of such solicitation or enticement, either for his own
account or for any individual, firm, corporation or other entity.


          (c) Without limiting the provisions of Section 14.06 hereof, the
parties hereto agree that if in any proceeding the court or other authority
shall refuse to enforce the covenants herein set forth because such covenants
cover too extensive a geographic area or too long a period of time, any such
covenant shall be deemed appropriately amended and modified in keeping with the
intention of the parties to give effect to the provisions of this Section XI to
the maximum extent permitted by law.

          (d) Notwithstanding the foregoing, nothing herein shall prohibit the
Company from (i) subject to Section 2.3 of the License Agreement, providing
transaction processing to itself (or any of its Affiliates) for the Vending
Operations, or (ii) from engaging the services of a third party (including a
competitor of the Purchaser) for transaction processing for the Vending
Operations.

          (e) Notwithstanding anything contained herein to the contrary, in no
event shall the restrictions set forth in this section in any way prevent the
Company from offering card acceptance services directly or indirectly to
card-accepting merchants as a duly registered Merchant Service Provider of
MasterCard or as an Independent Sales Organization of Visa International, as
both designations are defined in those respective card associations’ rules.

-25-

--------------------------------------------------------------------------------

SECTION XII

NON-COMPETITION AGREEMENT OF THE PURCHASER

     12.01 Non-Competition. (a) From and after the Closing, and in consideration
thereof, the Purchaser, on behalf of itself, its subsidiaries and affiliates,
covenants and agrees with the Company that the Purchaser shall not subsequent to
the Closing Date and until such a time as the Company is no longer active in the
Vending Operations:

 

     (i) compete anywhere in the world, directly or indirectly, whether as
principal, consultant, partner, agent, lender, stockholder, limited partner or
other investor (other than an investment of not more than one percent (1%) of
the stock or equity of any corporation the capital stock of which is listed on a
national securities exchange or whose stock is regularly traded in the
over-the-counter market), with the Company in the Vending Operations (other than
the Business) (the “Seller Covered Business”); or


 

     (ii) no senior executive or officer of the Purchaser shall intentionally
take any action or make any statement, the effect of which would be to
materially impair the Seller Covered Business or the goodwill of the Company or
the business reputation or good name of the Company, or be otherwise materially
detrimental to the Seller Covered Business or the interests of the Company,
including any action or statement intended, directly or indirectly, to benefit a
competitor of the Seller Covered Business; provided, however that no breach of
this Section 12.01(a)(ii) shall be deemed to have occurred unless the Company
shall have reasonably reliable written evidence to such effect.


          (b) Except in connection with the Business, from and after the
Closing, and in consideration thereof, the Purchaser covenants and agrees that
the Purchaser shall not subsequent to the Closing Date and until such a time as
the Company is no longer active in the Vending Operations:

 

     (i) solicit or entice or endeavor to solicit or entice away from the
Company in the Seller Covered Business any customer, supplier, client or other
person with whom the Company in the Seller Covered Business deals who is at the
time of such solicitation or enticement, or was at any time during the eighteen
(18) month period ending on the date of such solicitation or enticement, a
customer, supplier, client or other person or entity with whom the Company or
the Company in the Seller Covered Business deals with, either for his own
account or for any individual, firm, corporation or other entity, except for
those persons listed on Schedule 12.01; or


 

     (ii) entice or endeavor to solicit the employment of any person who is an
employee of the Company in the Seller Covered Business at the time of such
solicitation or enticement, or was an employee of the Purchaser or the Company
in the Seller Covered Business at any time during the eighteen (18) month period
ending on the date of such solicitation or enticement, either for his own
account or for any individual, firm, corporation or other entity.


-26-

--------------------------------------------------------------------------------

          (c) Notwithstanding the foregoing, nothing herein shall prohibit the
Purchaser from providing the services of the Business to any third party
(including a competitor of the Company).

          (d) Without limiting the provisions of Section 14.06 hereof, the
parties hereto agree that if in any proceeding the court or other authority
shall refuse to enforce the covenants herein set forth because such covenants
cover too extensive a geographic area or too long a period of time, any such
covenant shall be deemed appropriately amended and modified in keeping with the
intention of the parties to give effect to the provisions of this Section XII to
the maximum extent permitted by law.

SECTION XIII

BROKERS AND FINDERS

     13.01 The Company’s Obligations. The Purchaser shall not have any
obligation to pay any financial advisory, finder’s fee or other compensation to
any person, firm or corporation claiming by, through or under the Company or any
Affiliate thereof in connection with this Agreement and the transactions
contemplated hereby, and the Company hereby agrees to indemnify and save the
Purchaser Indemnified Parties harmless from any and all Damages sustained or
incurred by any of the Purchaser Indemnified Parties by reason of any such claim
for any such fee or other compensation.

     13.02 The Purchaser’s Obligations. The Company shall not have any
obligation to pay any fee or other compensation to any person, firm or
corporation claiming by, through or under the Purchaser or any Affiliate thereof
in connection with this Agreement and the transactions contemplated hereby, and
the Purchaser hereby agrees to indemnify and save the Company harmless from any
and all Damages sustained or incurred by the Company by reason of any such claim
for any such fee or other compensation.

SECTION XIV

MISCELLANEOUS

     14.01 Notices. All notices, requests or instructions hereunder shall be in
writing and delivered personally, sent by telecopy, sent by registered or
certified mail, postage prepaid, or sent by Federal Express or any other
nationally recognized overnight courier service, as follows:

          (a) If to the Company:

 

U.S. Wireless Data, Inc.
750 Lexington Avenue
20th Floor
New York, New York 10022
Attention: Mr. Dean Leavitt
Telephone: (212) 750-7766
Fax: (212) 905-0205


-27-

--------------------------------------------------------------------------------

 

with a copy to:


 

Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attention: Kenneth Koch, Esq.
Telephone: (212) 692-6768
Fax: (212) 983-3115


          (b) If to the Purchaser:

 

NBS Synapse Corporation
703 Evans Avenue
Suite 500
Toronto, Ontario M9C 5E9
Attention: John Kennedy
Fax: (416) 621-8875


 

with a copy to:


 

Torys LLP
237 Park Avenue
New York, New York 10017
Attention: Miroslav M. Fajt, Esq.
Fax: (212) 880-6224


Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery,
if hand delivered, telecopied, or sent by Federal Express or any other
recognized overnight courier service, and three (3) business days after the date
of mailing, if mailed by certified mail, return receipt requested.

     14.02 Public Announcements. Except as may be required by applicable law or
regulation (including the rules of any stock exchange on which the parties or
their respective Affiliates are listed), neither the Company nor the Purchaser
shall make, or cause to be made, any public announcement in respect of this
Agreement or the transactions contemplated herein or otherwise communicate with
any news media or any employee or vendor of either the Company or the Purchaser
with respect thereto without the prior written consent of the other (which
consent shall not be unreasonably withheld or delayed), and, in any event, the
parties shall reasonably cooperate as to the timing and contents of any such
announcement or communication. The Purchaser shall be provided the reasonable
opportunity and reasonably sufficient time to review and comment on any
documents (on Form 8-K or otherwise) to be filed by the Company with the SEC
prior to such documents being filed.

-28-

--------------------------------------------------------------------------------

     14.03 Entire Agreement and Amendment. This Agreement (including the
Exhibits and Schedules hereto), and the other certificates, agreements and
documents referred to herein contain the entire agreement among the parties
hereto with respect to the transactions contemplated hereby and supersede all
prior agreements, understandings, negotiations and discussions, whether written
or oral, of the parties, and no amendment or modification hereof shall be
effective unless in writing and signed by the party against which it is sought
to be enforced.

     14.04 Expenses. Except as otherwise provided herein, each of the parties
hereto shall bear such party’s own expenses in connection with this Agreement
and the transactions contemplated hereby whether or not the Closing occurs.

     14.05 Bankruptcy Court Jurisdiction. THE PURCHASER AND THE COMPANY AGREE
THAT THE BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER ALL DISPUTES
AND OTHER MATTERS RELATING TO (i) THE INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT OR ANY ANCILLARY DOCUMENT EXECUTED PURSUANT HERETO; AND/OR (ii) THE
PROPERTY AND/OR ASSUMED LIABILITIES, AND THE PURCHASER EXPRESSLY CONSENTS TO AND
AGREES NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION.

     14.06 Invalidity. Should any provision of this Agreement be held by a court
or arbitration panel of competent jurisdiction to be enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Agreement, the balance of which shall continue to be binding upon the parties
hereto with any such modification to become a part hereof and treated as though
originally set forth in this Agreement. The parties further agree that any such
court or arbitration panel is expressly authorized to modify any such
unenforceable provision of this Agreement in lieu of severing such unenforceable
provision from this Agreement in its entirety, whether by rewriting the
offending provision, deleting any or all of the offending provision, adding
additional language to this Agreement, or by making such other modifications as
it deems warranted to carry out the intent and agreement of the parties as
embodied herein to the maximum extent permitted by law. The parties expressly
agree that this Agreement as modified by the court or arbitration panel shall be
binding upon and enforceable against each of them. In any event, should one or
more of the provisions of this Agreement be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had never been set forth
herein.

     14.07 Successors and Assigns. Subject to Section 14.10 hereof, this
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the Company and the Purchaser.

     14.08 Governing Law. The validity of this Agreement and of any of its terms
or provisions, as well as the rights and duties of the parties under this
Agreement, shall be construed pursuant to and in accordance with the laws of the
State of New York, without regard to conflict of laws principles.

-29-

--------------------------------------------------------------------------------

     14.09 Counterparts. This Agreement may be executed by the parties hereto,
including by facsimile signature, in separate counterparts, each of which when
so executed and so delivered shall be deemed an original, but all such
counterparts taken together shall constitute one and the same instrument.

     14.10 Assignment. This Agreement shall not be assignable by any of the
parties hereto except pursuant to a writing executed by both parties hereto,
except that the Purchaser’s rights or interests under this Agreement (but not
its obligations) may be assigned in whole or in part (i) in connection with a
sale of all or substantially all of the assets of the Purchaser or any of its
Affiliates or (ii) as collateral security to any financial institution which has
extended credit to the Purchaser; provided that in the case of each such
assignment, the assignee shall accept such rights or interests subject to the
terms of this Agreement. The Company may not assign any of its rights, interests
or obligations under this Agreement. Any attempted assignment in violation of
this Section 14.10 shall be null and void.

     14.11 Knowledge. Whenever used in this Agreement, the words “to the
knowledge of the Company” or similar words or phrases shall mean the actual
knowledge or awareness which the Company or any of the employees of the Company
set forth on Schedule 14.11 hereto has.

     14.12 Independence of Covenants and Representations and Warranties;
Schedules, etc. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of or a breach of a representation and warranty
hereunder. The Exhibits and Schedules attached hereto are hereby made part of
this Agreement in all respects. Section references in the Schedules refer to the
specific Section of the Agreement with respect to which the Company is making a
disclosure. A disclosure under one Section referenced in the Schedule relates
only to the Section of the Agreement referenced, and not to any other Section of
the Agreement, unless expressly so stated, or a cross-reference is made from one
Section of the Schedule to another Section of the Schedule.

     14.13 Interpretation. The parties hereto agree that this Agreement is the
product of negotiations between sophisticated parties and individuals, all of
whom were represented by counsel, and each of whom had an opportunity to
participate in, and did participate in, the drafting of each provision hereof.
Accordingly, ambiguities in this Agreement, if any, shall not be construed
strictly or in favor of or against any party hereto but rather shall be given a
fair and reasonable construction without regard to the rule of contra
proferentum.

-30-

--------------------------------------------------------------------------------

     14.14 Risk of Loss. The Company shall bear all risk of loss or damage with
respect to any of the Assets from and including the date hereof to and including
the Closing, and the Purchaser shall not bear any such risk of loss or damage.

     14.15 Headings. Headings of the sections and paragraphs of this Agreement
are intended solely for convenience and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.

SECTION XV

DEFINITIONS

     15.01 Certain Definitions. The following terms when used herein shall have
the meanings assigned to them below (certain other terms are defined elsewhere
herein):

          “Affiliate” shall mean as applied to any person or entity, any other
person or entity that controls, is controlled by, or is under common control
with, such specified person or entity, and for purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”
“controlled by” and “under common control with”), as applied to any specified
person or entity, means the possession of the power to vote 50% or more of the
voting equity interests having voting power for the election of directors of
such specified person or entity or, in the case of non-corporate entities
without directors, individuals or entities performing similar functions.

          “Acquisition” shall have the meaning set forth in the recitals hereof.

          “Agreement” shall have the meaning set forth in the recitals hereof.

          “Approval Hearing” shall have the meaning set forth in Section 6.09(a)
hereof.

          “Approval Order” shall have the meaning set forth in Section 6.09(b)
hereof.

          “Assets” shall have the meaning set forth in Section 1.01(a) hereof.

          “Assumed Liabilities” shall have the meaning set forth in Section
1.01(c) hereof.

          “Auction” shall have the meaning set forth in Section 6.09(a) hereof.

          “Bankruptcy Case” shall have the meaning set forth in the recitals
hereof.

          “Bankruptcy Code” shall have the meaning set forth in Section 6.09(a)
hereof.

          “Bankruptcy Court” shall have the meaning set forth in Section 6.09(a)
hereof.

          “Brascan” shall have the meaning set forth in the Section 1.02 hereof.

          “Brascan Loan Agreement” shall have the meaning set forth in the
Section 1.02 hereof.

-31-

--------------------------------------------------------------------------------

          “Basket” shall have the meaning set forth in Section 10.06(b) hereof.

          “Benefit Plans” shall mean any pension, profit-sharing, bonus,
incentive or deferred compensation, severance pay, medical, life insurance or
other welfare or employee benefit plan within the meaning of Section 3(3) of
ERISA and related trusts, insurance and annuity contracts, funding media and
related agreements and arrangements, other than any “multiemployer plan” (within
the meaning of Section 3(37) or Section 4001(a)(3) of ERISA).

          “Break-Up Fee” shall have the meaning set forth in Section 6.09(b)
hereof.

          “Business” shall have the meaning set forth in the recitals hereof and
shall also include, without limitation, the Business as conducted by the
Purchaser following the Closing.

          “Business Intellectual Property” shall have the meaning set forth in
Section 3.06 hereof.

          “Cap” shall have the meaning set forth in Section 10.06(b) hereof.

          “Closing” shall have the meaning set forth in Section 7.01 hereof.

          “Closing Date” shall have the meaning set forth in Section 7.01
hereof.

          “Closing Liability” shall have the meaning set forth in Section 1.03
hereto.

          “Code” shall mean the Internal Revenue Code of 1986, as amended.

          “Company” shall have the meaning set forth in the recitals hereof.

          “Contracts” or “Contract” shall have the meaning set forth in Section
3.05 hereof.

          “Cure Amount” shall have the meaning set forth in Section 1.01(c)
hereof.

          “Cure Contracts” shall mean any Contract having a Cure Amount in
excess of $0.

          “Cure Deposit” shall have the meaning set forth in Section 1.03
hereto.

          “Damages” shall mean any and all losses, claims, assessments, demands,
damages, liabilities, obligations, costs and expenses, including without
limitation, reasonable fees and disbursements of counsel sustained or incurred
by the Purchaser Indemnified Parties (or any of them) or the Seller Indemnified
Parties (or any of them), as the case may be, in any action, dispute, claim or
proceeding between any of the Purchaser Indemnified Parties, on the one hand,
and any of the Seller Indemnified Parties, on the other hand, or involving a
third-party claim against any of the Purchaser Indemnified Parties or any of the
Seller Indemnified Parties, as the case may be, and other out-of-pocket costs
and expenses incurred in connection with investigating, preparing or defending
any action, suit or proceeding, commenced or threatened, or any claim
whatsoever.

-32-

--------------------------------------------------------------------------------

          “Debt Documents” shall mean all agreements, promissory notes, security
instruments and other documents by which the Company or any of the Assets is
bound and which evidence, govern or relate to Indebtedness.

          “Drop Dead Date” shall have the meaning set forth in Section 7.02(e).

          “Employees” shall have the meaning set forth in Section 6.04 hereof.

          “Environmental Claim” means any notice or claim by any person or
entity alleging potential liability (including potential liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries or penalties) arising out
of, based on or resulting from (i) the generation, treatment, storage,
transportation or recycling of any Hazardous Substance or the presence, or
release, discharge, disposal or emission into the environment, of any Hazardous
Substance at the Premises or any Former Premises or any other real property,
whether or not presently or formerly owned or leased by the Company or (ii) any
violation, or alleged violation, of any Environmental Laws.

          “Environmental Laws” means all federal, state, local and foreign laws,
rules and regulations relating to environmental, health and safety matters, the
pollution or protection of the environment (including ambient air, surface
water, ground water, land surface or subsurface strata) or the protection of
human health and safety from environmental and other hazards, including laws and
regulations relating to emissions, discharges, releases or threatened releases
of Hazardous Substances, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Substances.

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.

          “Event of Force Majeure” shall mean any Act of God, war, riot,
mobilization, embargo, governmental rules, regulation or decrees, drought,
typhoon, flood, fire, explosion, earthquake, strike, lockout, accident to
machinery, or any other event of similar magnitude, which shall have occurred
after the date of this Agreement and which did not result from the actions or
omissions of the Purchaser.

          “Excluded Assets” shall have the meaning set forth in Section 1.01(b)
hereof.

          “Excluded Liabilities” shall have the meaning set forth in Section
1.01(d) hereof.

          “Facilities” shall have the meaning set forth in Section 6.05 hereof.

          “Former Premises” shall have the meaning set forth in Section 1.01(d)
hereof.

          “Good Funds” shall mean immediately available funds.

          “Governmental Authority” shall mean the collective reference to any
court, tribunal, government, or governmental agency, authority or
instrumentality, federal, state or local, or domestic or foreign.

-33-

--------------------------------------------------------------------------------

          “Hazardous Substances” shall mean (A) air emissions, (B) discharges to
surface water or ground water, (C) noise emissions, (D) solid or liquid waste
disposal, (E) the use, generation, storage, transportation or disposal of toxic
or hazardous substances or wastes (intended hereby and hereafter to include any
and all such materials listed in any federal, state or local law, code or
ordinance and all rules and regulations promulgated thereunder, as hazardous or
potentially hazardous (including, without limitation, (1) any chemical,
compound, material or substance that is defined, listed in, or otherwise
classified pursuant to, any of the Environmental Laws as a “hazardous substance”
“hazardous material” “hazardous waste” “toxic substance” or “toxic pollutant”
(2) petroleum, natural gas, natural gas liquids, liquefied natural gas,
synthetic gas usable for fuel and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources and (3) any “medical waste” as defined in
any of the Environmental Laws or the disposition of which is regulated by any
law, ordinance or regulation)), or (F) other environmental matters.

          “Indebtedness” shall mean all obligations and liabilities for borrowed
money or long-term indebtedness, including without limitation, bank loans,
mortgages, notes payable, capital lease obligations, equipment installment debt,
guarantees of indebtedness of others, and all principal, interest, fees,
prepayment penalties or amounts due or owing with respect thereto, in any case,
if such obligation or liability was created, issued or incurred by (i) any
Affiliate of the Company or any other person or entity if such obligation or
liability is secured by or otherwise encumbers any of the Assets or the Leased
Property or (ii) the Company.

          “Indemnification Matter” shall have the meaning set forth in Section
10.03(a) hereof.

          “Indemnitee” shall have the meaning set forth in Section 10.03(a)
hereof.

          “Indemnitor” shall have the meaning set forth in Section 10.03(a)
hereof.

          “Indemnity Notice” shall have the meaning set forth in Section
10.03(a).

          “Indemnity Notice Period” shall have the meaning set forth in Section
10.03(b) hereof.

          “Intellectual Property” shall have the meaning set forth in Section
3.06.

          “Leased Property” shall have the meaning set forth in Section 1.01(c)
hereof.

          “Liability Excess” shall have the meaning set forth in Section 1.03
hereto.

          “License Agreement” shall have the meaning set forth in the recitals
hereof.

          “Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), or
encumbrance, or preference, priority or other security agreement or preferential
arrangement held or asserted in respect of any asset of any kind or nature
whatsoever including, without limitation, any conditional sale or other title
retention agreement, any lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction.

-34-

--------------------------------------------------------------------------------

          “Material Adverse Effect” shall mean a material adverse effect on the
business, properties, assets, results of operations, condition (financial or
other) or prospects of the Company or on the Business.

          “Multiemployer Plan” shall mean any “multiemployer plan” (within the
meaning of Section 3(37) or Section 4001(a)(3) of ERISA.

          “Palmer Lake” shall have the meaning set forth in the recitals hereof.

          “Permits” shall have the meaning set forth in Section 3.04 hereof.

          “Permitted Liens” shall mean (a) Liens for Taxes not yet due and
payable or being contested in good faith by appropriate proceedings and for
which adequate reserves have been established on the books and records of the
Company; and (b) mechanics’, materialmans’, suppliers’, vendors’ or similar
Liens arising by operation of law and in the ordinary course of business
securing amounts which are not delinquent.

          “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, enterprise,
unincorporated organization or other entity.

          “Petition Date” shall have the meaning set forth in recitals.

          “Premises” shall have the meaning set forth in Section 1.01(d) hereof.

          “Pre-Paid Expenses” shall have the meaning set forth in Section 1.03
hereto.

          “Procedure Order” shall have the meaning set forth in Section 6.09(a)
hereof.

          “Property” shall have the meaning set forth in Section 1.01(a) hereof.

          “Purchase Price” shall have the meaning set forth in Section 2.01
hereof.

          “Purchaser” shall have the meaning set forth in the recitals hereof.

          “Purchaser Covered Business” shall have the meaning set forth in
Section 11.01(a). “Purchaser Indemnified Parties” shall have the meaning set
forth in Section 10.01 hereof.

          “Retained Contracts” shall mean all Debt Documents pertaining to
Indebtedness, all of the confidentiality and other agreements set forth on
Schedule 1.01(b)(iii) hereto, all of the Company’s (or any Affiliate’s)
insurance policies, all agreements, instruments and other documents evidencing,
governing or in respect of Benefit Plans, and all of the Company’s (or any
Affiliate’s) other employee benefit, health, dental, medical, welfare, severance
and similar plans or programs, and all liabilities and obligations under other
Contracts evidencing, governing or in respect of Excluded Liabilities.

-35-

--------------------------------------------------------------------------------

          “Reimbursement Obligation” shall have the meaning set forth in Section
1.03 hereto.

          “Sale Motion” shall have the meaning set forth in Section 6.09(b)
hereof.

          “Sale Procedure Date” shall have the meaning set forth in Section
6.09(a) hereof.

          “Sale Procedure Motion” shall have the meaning set forth in Section
6.09(a) hereof.

          “Schedules” shall mean the Schedules attached hereto and made a part
of this Agreement.

          “SEC” shall mean the U.S. Securities and Exchange Commission.

          “Section 365 Contracts” shall have the meaning set forth in Section
6.09(b) hereof.

          “Seller Covered Business” shall have the meaning set forth in Section
12.01(a) hereof.

          “Seller Indemnified Parties” shall have the meaning set forth in
Section 10.02 hereof.

          “Services Agreement” shall have the meaning set forth in the recitals
hereof.

          “Stockholders” shall mean the holders of the Company’s stock.

          “Sub-lease Agreement” shall have the meaning set forth in the recitals
hereof.

          “Synapse” shall have the meaning set forth in the recitals hereof.

          “Synapse Enabler Equipment” shall have the meaning set forth in
Section 6.05 hereof.

          “Tax” shall mean any federal, state, province, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

          “Third Party” means any Person other than (i) the Company and its
Affiliates and (ii) the Purchaser and its Affiliates.

          “Vending Operations” shall have the meaning set forth on the recitals
hereof.

*  *  *

-36-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the date first above written.

 

U.S. WIRELESS DATA, INC.


 


By: _______________________________________                            
                                                      
Name: __________________                                                        
                         
Title: ___________________


 


By: _______________________________________                            
                                                      
Name: ___________________                                         
                                        
Title: ___________________


 

NBS SYNAPSE CORPORATION


 


By: _______________________________________                            
                                                      
Name: ___________________                                         
                                        
Title: ___________________


 


By: _______________________________________                            
                                                      
Name: ___________________                                         
                                        
Title: ___________________


-37-

--------------------------------------------------------------------------------